internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01 plr-112568-01 date date legend x a b c d e prs state d1 d2 d3 d4 this responds to the letter dated date submitted on behalf of x requesting a waiver of the 5-year waiting_period imposed by sec_1362 of the internal_revenue_code for x to reelect subchapter_s treatment under sec_1362 plr-112568-01 facts according to the information submitted x was incorporated under state law effective d1 x elected to be treated as a subchapter_s_corporation effective d2 x revoked its subchapter_s_election on the date of termination a and b owned percent of x’s stock following the revocation a and b transferred a portion of their x stock to prs a general_partnership in which c d and e were partners subsequently on or about d3 trusts formed by c d and e acquired all of the x stock held by a b and prs x represents that the trusts formed by c d and e are grantor trusts under subpart e of subchapter_j of the code x filed a new form_2553 to be effective d4 and submitted this ruling_request seeking a ruling under sec_1362 elect to be an s_corporation sec_1362 provides in relevant part that a small_business_corporation may law and analysis sec_1362 provides that an election under sec_1362 may be terminated by revocation sec_1362 provides that if a small_business_corporation has made an election under sec_1362 and if the election has terminated under sec_1362 the corporation and any successor_corporation is not eligible to make an election under sec_1362 for any taxable_year before it sec_5th taxable_year that begins after the first taxable_year for which the termination is effective unless the secretary consents to the election sec_1_1362-5 of the income_tax regulations provides that absent the commissioner’s consent an s_corporation whose election has terminated or a successor_corporation may not make a new election for five taxable years as described in sec_1362 the commissioner however may permit the corporation to make a new election before the 5-year period expires the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted in the absence of this fact consent ordinarily is denied unless the corporation shows that the event causing the termination was not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and was not part of a plan on the part of the corporation or of such shareholders to terminate the election plr-112568-01 conclusion based solely on the representations made and on the information submitted we grant permission for x to reelect to be treated as a subchapter_s_corporation effective d4 a copy of this letter should be attached to x’s next federal_income_tax return the ruling in this letter is based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x otherwise satisfies the s_corporation eligibility requirements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling is being sent to x’s authorized representatives sincerely matthew lay assistant to the branch chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter
